Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 15, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153840 & (43)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  JOSEPHINE GINN,                                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 153840
                                                                   COA: 331745
                                                                   Genesee CC: 2004-253449-DP
  LUTHER DANIEL BROWN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 13, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 15, 2016
         p0614
                                                                              Clerk